Citation Nr: 0203624	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  01-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of service connected diabetes mellitus, 
currently rated as 20 percent disabling.

2.  Evaluation of service connected erythema multiforme, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from June 1979 to October 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board is required to address the issue of entitlement to 
a total rating for compensation based on individual 
unemployability when it is reasonably raised by the record 
before the Board on a claim for an increased disability 
rating.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  We 
note that the appellant had filed a claim for a total rating 
for compensation based on individual unemployability and it 
was denied by the RO in November 2000 on the basis that he 
did not meet the schedular criteria for the rating.  No 
appeal was perfected for Board consideration from this rating 
decision.

The Board does have jurisdiction to address this issue as 
part of the claim for an increased disability rating if the 
total rating for compensation based on individual 
unemployability claim is based solely upon the disability 
which is the subject of the increased rating claim on appeal.  
See VAOPGCPREC 6-96.  However, the appellant has claimed a 
total rating for compensation based on individual 
unemployability due to all of his service connected 
disabilities, and service connected hypertension is not the 
subject of the increased rating claims on appeal.  
Accordingly, the Board lacks jurisdiction to consider a total 
rating for compensation based on individual unemployability.  

In light of the assignment below of a higher evaluation for 
service connected diabetes mellitus, the Board refers the 
issue of entitlement to a total rating for compensation based 
on individual unemployability to the RO for consideration as 
the appellant will now meet the schedular criteria.  We note 
that the appellant has reported last working in June 2000.  
Our review of the record reveals that in January 2000, he 
reported working 6 days a week in security.  In a May 2000 
psychiatric evaluation, the appellant reported that he worked 
in Washington D.C. from 1989 to 1996 in security.  He hurt 
his back when his foot got caught in the door of a bus and he 
was dragged.  After the injury he could no longer function at 
that job and he moved to his current position.  He could not 
be seen for a follow up appointment in June 2000 because he 
had to work.


FINDINGS OF FACT

1.  Diabetes mellitus is currently manifested by no more than 
the requirement for insulin, a restricted diet, and 
regulation of his activities in the form of the encouragement 
of exercise.

2.  The appellant is currently in the receipt of the maximum 
schedular evaluation for erythema multiforme rated by analogy 
to benign new skin growths.

3.  Erythema multiforme is not manifested on the appellant's 
head, face or neck, and although color contrast is present, 
it is not in addition to tissue loss and cicatrization.

4.  No competent medical examiner has described the 
appellant's service connected skin disability as 
exceptionally repugnant, it is not shown to be exceptionally 
repugnant, and does not manifest on generally exposed areas.



CONCLUSIONS OF LAW

1.  Diabetes mellitus is 40 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.119, 
Diagnostic Code 7913 (2001).

2.  Erythema multiforme is no more than 50 percent disabling 
and referral to the Central Office for rating is not 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7899-7819 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a September 2000 rating decision that 
granted service connection for diabetes mellitus (20 percent 
evaluation) and for erythema multiforme (50 percent 
evaluation).  The appellant perfected an appeal based on his 
disagreement with the assigned evaluations.

There was a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  By virtue of 
the September 2000 rating decision, and the Statement of the 
Case issued during the pendency of this appeal, the appellant 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim for increased ratings.  At the time of the hearing 
before the Board, the appellant was advised of the evidence 
necessary to substantiate his claims.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained and associated with the claims folder.  The 
appellant testified that he was not in receipt of any Social 
Security Administration benefits.  The appellant identified 
treatment at VA Medical Centers in Huntsville and Birmingham, 
and this evidence was obtained by the RO during the pendency 
of the appeal.  Private medical evidence from Huntsville 
Hospital was obtained.  At the time of the hearing, the 
appellant and his representative were instructed to submit 
any additional outstanding private medical evidence that 
would support his appeal.  He has not submitted any 
additional evidence since the time of the July 2001 hearing.  
The appellant has not referenced any unobtained evidence that 
might aid in substantiating the claim or that might be 
pertinent to the bases of the denial of the claim.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded VA examinations in August 2000 that specifically 
addressed the question of the level of disability associated 
with service connected diabetes mellitus and erythema 
multiforme.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  We conclude that the 
conditions addressed have not significantly changed between 
the time service connection became effective in 1999 and 
through the pendency of the appeal, and that uniform ratings 
are appropriate in this case.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes mellitus

Service connection for diabetes mellitus was established in a 
September 2000 rating decision that is the subject of the 
instant appeal.  A 20 percent evaluation was granted.  The 
appellant testified before the undersigned and submitted 
statements in support of his claim for a higher evaluation.  
In sum, the appellant contends that he requires three doses 
of injectable insulin every day plus a pill, has to restrict 
his diet, and is restricted to walking for exercise, and that 
therefore his disability warrants a higher evaluation.

VA Medical Center records dated in January 1999 documented 
that the appellant was prescribed an oral hypoglycemic agent 
and his diabetes mellitus was uncontrolled.  His dosage was 
increased, and he was advised to follow a strict diet and to 
exercise.  He was to return to the diabetes mellitus clinic 
in two weeks.  

He was seen in the emergency room of Huntsville Hospital in 
July 1999.  Hyperglycemia was diagnosed, but he was not 
ketotic or acidotic.

There is a record dated in November 1999 that indicates the 
appellant was using injectable insulin at that time.  
Diabetes mellitus was said to be stable and under better 
control.  He was prescribed an 1800-calorie ADA, low fat, low 
salt diet.  Health prevention teaching included proper foot 
care and exercise.  He was instructed to return to the clinic 
in 5 weeks for follow up.

In January 2000 VA Medical Center records, the appellant's 
blood sugars were elevated.  He had not increased his morning 
insulin as prescribed.  By March 2000 his diabetes mellitus 
was better controlled and exercise was again encouraged.  He 
was admitted to the VA Medical Center at the end of March.  
He had recently been started on new medications and developed 
marked hyperglycemia without diabetic ketoacidosis.  He was 
treated and discharged.  In April 2000 notes, his diabetes 
mellitus was said to be under mildly fair control.  He was 
not following his diet.  Exercise was encouraged and an 1800-
calorie ADA, low salt, low fat diet was prescribed.  He was 
to return to the clinic in one month for follow-up.

In May 2000, his lab results revealed that his blood sugar 
was high and he was very hyperlipemic.  When the doctor on 
call could not be reached he was sent to the emergency room 
for treatment.

In July 2000 he reported numbness and burning pain on touch 
in both feet symmetrically.  His diabetes mellitus was 
controlled and he indicated that he was following his diet, 
but due to the steroids and flare-ups of his erythema 
multiforme he was having trouble eating.  Neuropathic pain in 
both feet was assessed.  His diet and health prevention 
measures were to continue as the same and he was to return to 
the clinic in August.

A VA examination was conducted in August 2000.  Diabetes 
mellitus had been diagnosed 4 years earlier.  He had 
initially been on oral hypoglycemics, but was now taking 
insulin.  The diabetes mellitus was poorly controlled because 
he was taking steroids.  Renal function was normal.  Diabetes 
mellitus secondary to steroid therapy was diagnosed.  Thus 
far he had no complications from the diabetes mellitus.

The appellant is currently evaluated under the criteria for 
rating diabetes mellitus.  A 100 percent disability rating 
will be assigned when diabetes requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities, (avoidance of strenuous occupational and 
recreational activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  A 60 percent disability rating will be assigned 
when diabetes requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 40 percent disability rating is for 
assignment when diabetes requires insulin, restricted diet, 
and regulation of activities.  Diabetes that requires insulin 
and a restricted diet or oral hypoglycemic agents and 
restricted diet warrants a 20 percent evaluation.  When 
managed by a restricted diet only, a 10 percent evaluation is 
warranted.  Compensable complications of diabetes are 
separately evaluated unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119; Diagnostic 
Code 7913 (2001).

The evidence demonstrates that management of the appellant's 
diabetes mellitus requires insulin by injection, a restricted 
diet and encouragement of exercise.  The appellant has 
testified that he is restricted to walking for exercise.  He 
generally is seen once a month for evaluation of his current 
status and adjustment of his treatment regimen.  On the 
occasion during this appeal period that he was seen in the 
emergency room, he was hyperglycemic without ketoacidosis.  
On the occasion that he was hospitalized, he was 
hyperglycemic without ketoacidosis.  The VA examiner 
indicated he had no diabetic complications, although the 
treatment providers have described neuropathic foot pain.  
Accordingly, resolving all doubt in favor of the appellant, 
we find that his diabetes mellitus more nearly approximates 
the 40 percent evaluation.  Regulation of his diabetes 
mellitus requires multiple doses of insulin, a restricted 
diet, and regulation of his activities in the form of the 
encouragement of exercise.  We accept the appellant's 
testimony that his activities are limited to walking.  In 
addition, in light of the indications that his diabetes 
mellitus is only under moderate control based on the 
adjustments in his steroid dose, we find that the disability 
more nearly approximates the 40 percent evaluation.

The preponderance of the evidence is against a higher 
evaluation.  Although he requires insulin, a restricted diet, 
and regulation of activities, he has had no episodes of 
ketoacidosis or hypoglycemic reactions that have required one 
or two hospitalizations per year.  His records reveal that he 
visits his diabetic care provider about once a month.  The VA 
examiner indicated there were no diabetic complications.  A 
finding of neuropathic foot pain alone would not be enough to 
warrant the higher evaluation in the absence of the other 
additional findings necessary under the rating criteria.

Erythema multiforme.

VA Medical Center records documented ongoing treatment and 
medication adjustment for service connected erythema 
multiforme throughout the period under current appellate 
consideration.  In a March 1999 dermatological consultation, 
targetoid lesions were identified on the right ankle, left 
lower leg, and left forearm.  There were multiple 
hyperpigmented lesions on the legs, arms, elbows and knees.  
He had mucosal erosions.  

He was admitted to the VA Medical Center in July 1999 with 
complaints of worsening of the erythema multiforme.  He had 
first developed itchy plaque-like lesions throughout his 
whole body.  He was started on prednisone and the rash 
improved.  When the prednisone was tapered, the lesions 
increased and became filled with serous fluid.  He developed 
them on his lips and in his mouth.  He received intravenous 
steroids and was discharged after 5 days.  In November 1999 
he had lesions on his abdomen.  

His medications were changed and in January 2000 he developed 
new lesions on both arms, back, chest, mouth, legs and 
stomach.  On examination several were already ruptured and 
others were vesicular in appearance.  In March 2000 he 
reported painful blisters all over his body except for his 
hands and feet.

A VA examination was conducted in August 2000.  His most 
recent hospitalization for his skin condition had been in 
1999.  He was currently on medication to depress the 
outbreaks.  He reported pain during his flare-ups and had 
difficulty eating when he had the blisters in his mouth.  He 
had recently experienced pain with urination and defecation 
due to lesions in his genitals and groin area.  On physical 
examination there were multiple hyperpigmented patches from 
previous exacerbations of erythema multiforme.  He had 
several 0.5 cm. edematous plaques that appeared to represent 
new lesions.  There were several erosions on the lateral 
surface of the tongue and buccal mucosa.  There was no 
exfoliation or crusting on the lips.  The appellant described 
fatigue related to his inability to maintain proper nutrition 
because of pain from the mouth blisters.  Recurrent erythema 
multiforme was diagnosed and his medications were adjusted.

The appellant testified before the undersigned in July 2001.  
The appellant presented pictures that he indicated 
represented a quiet stage of the disease, although he 
reported that he always had at least some active lesions.  
When he had them in his mouth it made it difficult for him to 
talk or eat.  The representative acknowledged that the 
appellant was currently in receipt of the maximum schedular 
evaluation under the criteria for rating benign new skin 
growths.  The representative requested that the Board refer 
the issue for Central Office rating or in the alternative, 
assign an 80 percent evaluation under the criteria for rating 
disfiguring scars of the head, face or neck.

The Board has also reviewed several color photographs 
submitted by the appellant that depict him in his underwear 
and reflect the extent of erythema multiforme on his various 
body parts.

When an unlisted condition is encountered, it is rated by 
analogy to the closest related disease or injury which 
addresses not only the functions affected but the anatomical 
location and symptomatology involved.  38 C.F.R. § 4.20 
(2001).  The appellant's service connected erythema 
multiforme has been rated by analogy to benign new growths of 
the skin.  38 C.F.R. § 4.118; Diagnostic Code 7899-7819 
(2001).  The schedule directs rating as scars, disfigurement, 
etc.  Unless otherwise provided, rate codes 7807 through 7819 
as for eczema, dependent upon location, extent, and repugnant 
or otherwise disabling character of the manifestations.  
NOTE: The most repugnant conditions may be submitted for 
central office rating with several unretouched photographs.  
Total disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.

The appellant is currently in receipt of the maximum 
schedular evaluation assignable under the criteria for rating 
eczema.  See 38 C.F.R. § 4.118; Diagnostic Code 7806 (2001).  
Accordingly, further discussion of these criteria is not 
necessary.

Under the criteria for rating disfiguring scars of the head, 
face or neck, a noncompensable evaluation is assigned when 
the scars are slight.  A 10 percent disability rating 
requires moderately disfiguring scars on the head, face, or 
neck.  A 30 percent disability rating is assigned for 
severely disfiguring scars on the head, face, or neck, 
especially if the scars produce a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
disability rating is assigned for disfiguring scars on the 
head, face, or neck, with complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  NOTE: If, in addition to tissue 
loss and cicatrization, there is marked discoloration, color 
contrast, or the like, a 10 percent rating may be increased 
to 30 percent, a 30 percent to 50 percent, or a 50 percent to 
80 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118; Diagnostic Code 7800 (2001).

The appellant is currently in receipt of the maximum 
schedular evaluation initially available under this 
Diagnostic Code.  We further note that our review of the 
medical evidence, the report of the VA examination, and the 
photographs presented by the appellant reveals that the 
appellant does not experience outbreaks on his head, face or 
neck.  At the time of his inpatient admission, he reported 
them on his lips.  Otherwise, the lesions occur in areas of 
his body other than his face, head or neck.  Furthermore, an 
80 percent evaluation requires marked discoloration or color 
contrast in addition to tissue loss and cicatrization.  While 
color contrast is noticeable in the photographs and the VA 
examiner reported multiple hyperpigmented patches from 
previous exacerbations, there is no competent medical 
evidence of tissue loss and cicatrization due to the 
condition.  Therefore, the preponderance of the evidence is 
against a higher rating under these criteria.

The Board also declines to submit the claim for Central 
Office rating.  We conclude after our review of the color 
photographs and our meeting with the appellant at the time of 
his testimony, that this disability should not be 
characterized as the most repugnant condition.  We further 
note that no medical examiner has ever described the 
condition as repugnant.  Neither is the disability analogous 
to the most severe cases of pemphigus and dermatitis 
exfoliativa with constitutional symptoms.  Accordingly, the 
preponderance of the evidence is against a higher evaluation.


ORDER

A 40 percent evaluation for diabetes mellitus is granted, 
subject to the controlling regulations applicable to the 
payment of monetary awards.  An increased rating for erythema 
multiforme is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

